                     Case 1:16-cr-00094-PAE Document 77
                                                     78 Filed 05/05/20
                                                              05/11/20 Page 1 of 1
                                                     U.S. Department of Justice
            [Type text]
                                                                   United States Attorney
                                                                   Southern District of New York
                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew’s Plaza
                                                                  New York, New York 10007



                                                                   May 5, 2020


            VIA ECF

            Hon. Paul A. Engelmayer
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

               Re:     United States v. Hector Melendez Lopez, 16 Cr. 94 (PAE)

            Dear Judge Engelmayer:

                    The Government respectfully submits this letter to correct an error in its letter brief filed
            on May 5, 2020, in response to the defendant’s bail application. (Dkt. No. 76). In its letter, the
            Government indicated that it had not yet been ordered to respond to the defendant’s bail application
            that he simultaneously filed in his pending illegal re-entry case, 20 Cr. 65 (AT). However, the
            Government has, in fact, been ordered by Judge Torres to file a response in that matter, which the
            Government filed on May 5, 2020. (20 Cr. 65 (AT), Dkt. No. 21).


 The Court GRANTS the defendant’s release, on               Respectfully submitted,
 the same terms and for the same reasons given by
 Judge Torres. See Dkt. No. 25 in 20 Cr. 65 (AT).           GEOFFREY S. BERMAN
 The Clerk of Court is requested to terminate the           United States Attorney
 motions at Dkt. Nos. 73, 76 & 77.
                                      5/11/2020
SO ORDERED.                                           by:
                  
           __________________________________
                 PAUL A. ENGELMAYER
                                                            Mitzi S. Steiner
                                                            Assistant United States Attorney
                                                            (212) 637-2284
                 United States District Judge

            CC: Zawadi S. Baharanyi
              Counsel for Hector Melendez Lopez (Ramon Antonio Mendez Urena)
